DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 2-3, 5-6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach at least the limitations of the independent claim including at least the housing replacing an existing magnetic stripe reader fitting in the physical envelope, that the reading and writing device is a direct replacement for the existing magnetic stripe reader reading magnetic stripe cards, and a controller of the gaming machine executes a software upgrade to allow the communication with the first and second micro-controllers (re claim 2), a housing fitting within the same physical envelope in the wagering type gaming machine holding an existing magnetic card reader operably to solely read magnetic stripe cards, a bezel attached to the housing protruding from a rectangular cutout of a front panel of the gaming machine, and the micro-controller interfaces with the gaming machine controller through upgraded software executed by a controller of the gaming machine (re claim 15), and reading only magnetic cards, removing the magnetic card reader from a rectangular cutout on a front panel of the gaming machine, inserting a reading and writing device in the cutout, connecting the input/output interface with the gaming machine controller, and upgrading the software of the gaming machine controller to communicate with the reading and writing device (re claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887